cc: Hon. Elizabeth Goff Gonzalez, District Judge
                               Leonard I. Gang, Settlement Judge
                               Bowen Hall
                               Bruce R. Mundy
                               Pisanelli Bice, PLLC
                               Robison Belaustegui Sharp & Low
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    944
               ,11/%44)